DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (U.S. Patent Application Publication 2016/0376400).
Regarding Claims 1 and 11, Moffitt et al., hereafter “Moffitt,” show that it is known to carry out a method for fabricating a container (Abstract) comprising providing a preform comprising polyethylene 2, 5, furandicarboxylate (0008), and stretch blow molding the preform at the claimed temperature to form the container (0048).  Moffitt does not show the specific strain rate.  However, it would have been obvious to one of ordinary skill in the art to choose an appropriate strain rate, such as that which is claimed in order to maximize process efficiency without compromising the quality of the formed product and because where the general conditions of the claim are disclosed by the prior art (e.g., stretch blow molding), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 3, Moffitt shows the method of claim 1 above, including one wherein the preform is provided as a pre-nucleated preform (0037).
Regarding Claim 4, Moffitt shows the method of claim 1 above, including a method using a blow mold temperature of 70-150C (0012).
Regarding Claim 5, Moffitt shows the method of claim 1 above, including a method wherein the intrinsic viscosity is between 0.80-1.3dL/g (0013).
Regarding Claim 6, Moffitt shows the method of claim 1 above, including a method comprising a strain-induced crystalline polyethylene 2, 5 furandicarboxylate (0008-0012: oriented).
Regarding Claim 7, Moffitt shows the method of claim 6 above, including one wherein the degree of crystallinity is 10-40% (0013).
Regarding Claim 8, Moffitt shows the method of claim 1 above, including one wherein the glass transition temperature is higher than 95C (0008).
Regarding Claim 9, Moffitt shows the method of claim 6 above, but he does not show the specific shrinkage onset temperature.  However, Moffitt shows using the claimed ingredients, and it is the position of the examiner that the property of shrinkage onset temperature would implicitly occur in Moffit’s container because he is using the same claimed ingredients.
Regarding Claim 10, Moffitt shows the method of claim 6 above, including one wherein the container is a bottle (0002).

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
Applicant contends that Moffit does not reasonably suggest the claimed invention because the temperature of stretching is significant to the axial strain rate, pointing to Tables 1-3 of the instant disclosure.  
Applicant contrasts Examples B3 and B1, 2, and 4 as showing less shrinkage at a molding temperature of 120C (B3) compared to molding below 110C (B1, 2, 4), however shrinkage performance is not currently claimed.  Furthermore, with regard to the equivalent axial strain rate, there is no evidence of new or unexpected results, as the Table results seem to be predictable.
Applicant contrasts Examples 1-8 and 9-11 as a showing that the stretching temperature improves properties upon reaching 110C (examples 9-11), however, the examiner notes that the axial strain rate for Example 8 (lower than 110C) and 9 (110C) is the same.
Applicant contrasts Examples 1-5 and 6 as a showing that the stretching temperature improves properties upon reaching 110C (examples 9-11), however, the examiner notes that the axial strain rate for Example 5 (lower than 110C) and 6 (110C) differ by a value of 0.02, which is being interpreted as substantially the same.
This is not persuasive because Moffit discloses a range of stretching temperatures, including applicant’s range, and therefore it is maintained that choosing appropriate processing conditions within that temperature range, i.e. choosing the desired axial strain rate, would have been an obvious choice to one of ordinary skill in the art.  
Applicant contends that Moffitt is concerned with a wide range of polyesters and advises against the use of polyethylene 2, 5 furandicarboxylate.  This is not persuasive because Moffitt describes the usefulness of polyethylene 2, 5 furandicarboxylate in at least [0008, 0044, 0053, 0064], Claims 3 and 11.  The examiner interprets that the processing temperatures in the cited 0048 apply to the compositions contemplated by Moffitt in his disclosure, including compositions of/including polyethylene 2, 5 furandicarboxylate.  The examiner notes that the claim currently does not exclude other composition ingredients.  It is maintained that Moffitt reasonably suggests the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742